Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In the Specification, page 3, line 3, it is suggested to recite “Au-BSA” in an unabbreviated form to establish the acronym.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “Au-BSA” in line 1, which is unclear. It is suggested to recite “Au-BSA” in an unabbreviated form to establish the term. Claims 2-10 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites “glutaraldehyde” in lines 5 and 9. Since “glutaraldehyde” is established in line 1, it is unclear if the “glutaraldehyde” in lines 5 and 9 is the same or different from the glutaraldehyde in line 1. Claims 2-10 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 2, claim 2 recites “GLUT” in line 4, which is unclear. It is suggested to recite “GLUT” in an unabbreviated form to establish the term. Claim 3 is rejected by virtue of their dependence on a rejected base claim.
Regarding claim 3, the term “is accurate” in line 1 is a relative term which renders the claim indefinite. The term “is accurate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 8, claim 8 recites “LED” in line 1, which is unclear. It is suggested to recite “LED” in an unabbreviated form to establish the term.
Regarding claim 11, claim 11 recites “glutaraldehyde” in lines 9 and 12. Since “glutaraldehyde” is established in line 1, it is unclear if the “glutaraldehyde” in lines 9 and 12 is the same or different from the glutaraldehyde in line 1. Claims 12-20 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 12, the term “is accurate” in lines 1-2 is a relative term which renders the claim indefinite. The term “is accurate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 20, claim 20 recites “a glutaraldehyde-based biocide”. Since claim 11 recites “glutaraldehyde in a water-glutaraldehyde mixture”, it is unclear if the “glutaraldehyde-based biocide” of claim 20 is the same or different from the “glutaraldehyde” of claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 7, 11, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang, Xianxiang, et al. "Ultrasensitive fluorescence detection of glutaraldehyde in water samples with bovine serum albumin-Au nanoclusters." Microchemical Journal 99.2 (2011): 327-331)
Regarding claim 1, Wang teaches a method for detecting glutaraldehyde in a water sample in which Au-BSA nanoclusters have been introduced (title; abstract), comprising: 
mixing the water sample with the Au-BSA nanoclusters to form a mixture (page 328, section 2.4 teaches mixing BSA-Au nanoclusters with varied concentrations of GA);
incubating the mixture for 2 to 10 minutes (page 328, section 2.4, last paragraph teaches “left for another 10 minutes before the measurement of the fluorescence intensity”), wherein glutaraldehyde present in the water sample quenches the Au-BSA nanoclusters (page 328, section 3.1); 
measuring a fluorescence intensity of the quenched Au-BSA nanoclusters in the mixture at an emission wavelength of 675 nm (Fig. 6 shows measuring the quenching effect of GA on the BSA-AU nanoclusters, which includes the emission wavelength of 675 nm); and 
determining a presence of glutaraldehyde in the water sample (page 329, section 3.4, “Fluorescence detection of GA”) by comparing the measured fluorescence intensity of the quenched Au-BSA nanoclusters at the emission wavelength of 675 nm with fluorescence intensity values of calibration samples comprising Au-BSA nanoclusters and known glutaraldehyde concentrations (section 3.4 and Fig. 7 teach a linear correlation was found and standard solutions were used, and “the result was evaluated by considering the relative fluorescence intensity”).
While Wang teaches measuring concentration of glutaraldehyde based on the relative fluorescence intensity (section 3.4) and that fluorescent spectra were recorded in the wavelength range of 550-750 (Fig. 6b), Wang fails to teach determining the presence of glutaraldehyde by comparing the measured fluorescence intensity of the quenched Au-BSA nanoclusters at the emission wavelength of 675 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to provide determining the presence of glutaraldehyde by comparing the measured fluorescence intensity of the quenched Au-BSA nanoclusters at the emission wavelength of 675 nm. Doing so would utilize wavelengths within the range of 550-750 nm, which would have a reasonable expectation of successfully determining the presence of glutaraldehyde (e.g. Fig. 6b shows that at 675 nm, there is a noticeable change in fluorescence intensity when GA was added). Furthermore, it would have been obvious to choose the emission wavelength of 675 nm from a finite number of identified, predictable wavelengths in the emission range of 550-750 nm (Fig. 6b), i.e., it would have been obvious to try the specific wavelength through routine optimization in order to detect glutaraldehyde depending on the sample.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 2, Wang further teaches wherein the step of determining the presence of glutaraldehyde in the water sample comprises:
calculating a concentration of glutaraldehyde in the water sample based on the correlation between the known GLUT concentrations and the fluorescence intensity of the quenched Au-BSA nanoclusters measured at the emission wavelength (section 3.4 and Fig. 7 teach a linear correlation was found and standard solutions were used, and “the result was evaluated by considering the relative fluorescence intensity”).
While Wang teaches measuring concentration of glutaraldehyde based on the relative fluorescence intensity (section 3.4) and that fluorescent spectra were recorded in the wavelength range of 550-750 (Fig. 6b), Wang fails to explicitly teach calculating the concentration based on the fluorescent intensity measured at the emission wavelength of 675 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to provide calculating the concentration based on the fluorescent intensity measured at the emission wavelength of 675 nm. Doing so would utilize wavelengths within the range of 550-750 nm, which would have a reasonable expectation of successfully determining the concentration of glutaraldehyde (e.g. Fig. 6b shows that at 675 nm, there is a noticeable change in fluorescence intensity when GA was added). Furthermore, it would have been obvious to choose the emission wavelength of 675 nm from a finite number of identified, predictable wavelengths in the emission range of 550-750 nm (Fig. 6b), i.e., it would have been obvious to try the specific wavelength through routine optimization to optimize the calculation of the concentration of glutaraldehyde depending on sample. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. 
Regarding claim 4, Wang further teaches wherein the water is fresh water or salt water (page 328, right column, “tap water”, “river water”).
Regarding claim 6, Wang teaches by reference to Xie et al. (page 328, section 2.2 teaches by reference to reference [18], J.P. Xie et al.) wherein the mixture is incubated in a temperature range of approximately 20-50°C (Xie, page 888, right column, first paragraph).
Regarding claim 7, Wang further teaches wherein the fluorescence intensity of the quenched Au-BSA nanoclusters is measured using a sensor (page 328, section 2.3, “spectrofluorometer”).
Regarding claim 11, Wang teaches a method for determining a concentration of glutaraldehyde in a water-glutaraldehyde mixture using gold-bovine serum albumin (Au-BSA) nanoclusters (title; abstract), the method comprising: 
collecting a sample of the water-glutaraldehyde mixture (page 328, section 2.5; Table 1); 
mixing the sample of the water-glutaraldehyde mixture with Au-BSA nanoclusters (page 330, section 3.5 teaches the method is used to evaluate the tap water and river water; page 328, section 2.4 teaches mixing BSA-Au nanoclusters with varied concentrations of GA), wherein the glutaraldehyde present in the mixture reacts with the Au-BSA nanoclusters and causes fluorescence quenching of the Au-BSA nanoclusters (page 328, section 3.1); 
incubating the sample of the water-glutaraldehyde mixture with the Au-BSA nanoclusters for at least 2 minutes (page 328, section 2.4, last paragraph teaches “left for another 10 minutes before the measurement of the fluorescence intensity”), wherein the incubation facilitates the reaction of glutaraldehyde with the Au-BSA nanoclusters (page 328, section 2.4, last paragraph teaches “left for another 10 minutes before the measurement of the fluorescence intensity”, which implies the reaction between glutaraldehyde and the Au-BSA nanoclusters are facilitated); 
measuring a fluorescence intensity of the quenched Au-BSA nanoclusters in the mixture at an emission wavelength of 675 nm (Fig. 6 shows measuring the quenching effect of GA on the BSA-AU nanoclusters, which includes the emission wavelength of 675 nm); and 
determining a concentration of glutaraldehyde in the water-glutaraldehyde sample (page 329, section 3.4, “Fluorescence detection of GA”; Table 1) based on a comparison between the measured fluorescence intensity of the Au-BSA nanoclusters at the emission wavelength with fluorescence intensity values of calibration samples comprising Au-BSA nanoclusters and known glutaraldehyde concentrations (section 3.4 and Fig. 7 teach a linear correlation was found and standard solutions were used, and “the result was evaluated by considering the relative fluorescence intensity”).
While Wang teaches measuring concentration of glutaraldehyde based on the relative fluorescence intensity (section 3.4) and that fluorescent spectra were recorded in the wavelength range of 550-750 (Fig. 6b), Wang fails to teach determining the concentration of glutaraldehyde based on a comparison between the measured fluorescence intensity of the Au-BSA nanoclusters at the emission wavelength of 675 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to provide determining the concentration of glutaraldehyde based on a comparison between the measured fluorescence intensity of the Au-BSA nanoclusters at the emission wavelength of 675 nm. Doing so would utilize wavelengths within the range of 550-750 nm, which would have a reasonable expectation of successfully determining the concentration of glutaraldehyde (e.g. Fig. 6b shows that at 675 nm, there is a noticeable change in fluorescence intensity when GA was added). Furthermore, it would have been obvious to choose the emission wavelength of 675 nm from a finite number of identified, predictable wavelengths in the emission range of 550-750 nm (Fig. 6b), i.e., it would have been obvious to try the specific wavelength through routine optimization to optimize the calculation of the concentration of glutaraldehyde depending on sample. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 13, Wang further teaches wherein the water is fresh water or salt water (page 328, right column, “tap water”, “river water”).
Regarding claim 15, Wang teaches by reference to Xie et al. (page 328, section 2.2 teaches by reference to reference [18], J.P. Xie et al.) wherein the sample of the water-glutaraldehyde mixture and the Au-BSA nanoclusters are incubated in a temperature range of approximately 35-50°C (Xie, page 888, right column, first paragraph).
Regarding claim 16, Wang further teaches wherein the fluorescence intensity of the quenched Au-BSA nanoclusters is measured using a sensor (page 328, section 2.3, “spectrofluorometer”).

Claims 3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 2, 11, and 11 respectively above, and further in view of Al-Moniee et al. (US 20150300955 A1).
Regarding claim 3, while Wang teaches the limit of detection of glutaraldehyde is 0.2 µM (abstract), measurement of water samples having a glutaraldehyde concentration of about 10 µM (page 330, table 1; note that 10 µM is interpreted to be about 1 ppm since glutaraldehyde has a molecular weight of 100.11 g/mol), and that detection of glutaraldehyde could be adjusted by adjusting the Au-BSA concentration (Fig. 6a), Wang fails to teach wherein the calculated concentration of glutaraldehyde is accurate for water samples having a glutaraldehyde content of 10-1000 ppm. 
Al-Moniee teaches a method for periodically monitoring an injection water distribution pipeline for the presence of aldehyde-functional biocides (abstract). Al-Moniee teaches the method monitors sea water for the presence of biocide (paragraph [0010]). Al-Moniee teaches that known type of biocidal water treatment compositions include glutaraldehyde (paragraph [0021]). Al-Moniee teaches the method is capable of measuring 20 to 2000 ppm of biocide that contains aldehyde-based active ingredients present in the sea water (paragraph [0062]). Al-Moniee teaches it is important to know the concentration of biocide present in water (paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to provide wherein the calculated concentration of glutaraldehyde is accurate for water samples having a glutaraldehyde content of 10-1000 ppm. Doing so would allow for measurement of glutaraldehyde present at a higher concentration, which would improve the versatility of Wang’s method. Furthermore, one of ordinary skill in the art would be motivated to calculate a concentration of glutaraldehyde for water samples having a glutaraldehyde content of 10-1000 ppm through routine experimentation to determine the maximum range of detection, thus improving the versatility of Wang’s method. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 12, while Wang teaches the limit of detection of glutaraldehyde is 0.2 µM (abstract), measurement of water samples having a glutaraldehyde concentration of about 10 µM (page 330, table 1; note that 10 µM is interpreted to be about 1 ppm since glutaraldehyde has a molecular weight of 100.11 g/mol), and that detection of glutaraldehyde could be adjusted by adjusting the Au-BSA concentration (Fig. 6a), Wang fails to teach wherein the determined concentration of glutaraldehyde is accurate for water-glutaraldehyde mixtures having a glutaraldehyde content of 10-1000 ppm.
Al-Moniee teaches a method for periodically monitoring an injection water distribution pipeline for the presence of aldehyde-functional biocides (abstract). Al-Moniee teaches the method monitors sea water for the presence of biocide (paragraph [0010]). Al-Moniee teaches that known type of biocidal water treatment compositions include glutaraldehyde (paragraph [0021]). Al-Moniee teaches the method is capable of measuring 20 to 2000 ppm of biocide that contains aldehyde-based active ingredients present in the sea water (paragraph [0062]). Al-Moniee teaches it is important to know the concentration of biocide present in water (paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to provide wherein the determined concentration of glutaraldehyde is accurate for water-glutaraldehyde mixtures having a glutaraldehyde content of 10-1000 ppm. Doing so would allow for measurement of glutaraldehyde present at a higher concentration, which would improve the versatility of Wang’s method. Furthermore, one of ordinary skill in the art would be motivated to calculate a concentration of glutaraldehyde for water samples having a glutaraldehyde content of 10-1000 ppm through routine experimentation to determine the maximum range of detection, thus improving the versatility of Wang’s method.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 20, while Wang teaches the method has great potential for quantitative determination of glutaraldehyde in environmental water samples (page 330, section 3.5) and also teaches collecting river water (page 328, section 2.5), Wang fails to explicitly teach wherein the water-glutaraldehyde mixture comprises a glutaraldehyde-based biocide.
Al-Moniee teaches a method for periodically monitoring an injection water distribution pipeline for the presence of aldehyde-functional biocides (abstract). Al-Moniee teaches the method monitors sea water for the presence of biocide (paragraph [0010]). Al-Moniee teaches that known type of biocidal water treatment compositions include glutaraldehyde (paragraph [0021]). Al-Moniee teaches the method is capable of measuring 20 to 2000 ppm of biocide that contains aldehyde-based active ingredients present in the sea water (paragraph [0062]). Al-Moniee teaches it is important to know the concentration of biocide present in water (paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Al-Moniee to provide wherein the water-glutaraldehyde mixture comprises a glutaraldehyde-based biocide. Doing so would utilize known biocides, which are known to comprise glutaraldehyde as taught by Al-Moniee, which would have a reasonable expectation of successfully detecting biocides in water.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 2 and 13 respectively above, and further in view of Nguyen et al. (Nguyen et al., “Biofouling of Water Treatment Membranes: A Review of the Underlying Causes, Monitoring Techniques and Control Measures”, Membranes 2012, 2, 804-840).
Regarding claim 5, while Wang teaches the method has great potential for quantitative determination of glutaraldehyde in environmental water samples (page 330, section 3.5) and also teaches collecting river water (page 328, section 2.5), Wang fails to explicitly teach wherein the salt water is Arabian Gulf Seawater.
Nguyen teaches that biofouling is a critical issue in wastewater and teaches a review on monitoring and control methods in water and wastewater treatments (abstract). Nguyen teaches that biocides such as glutaraldehyde have been used in water treatment and their long term use may lead to microbial resistance in water treatment processes (page 814, third full paragraph). Nguyen teaches that membrane fouling is a major problem in membrane filtration processes (page 804, first paragraph). Nguyen teaches that technology has been developed to monitor membrane fouling in brackish and seawater plants in the Arabian Gulf (page 811, section 3.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Nguyen to provide wherein the water is salt water and is Arabian Gulf Seawater. Doing so would utilize known sources of salt water (i.e. ocean water) as the source of the water sample, which would have been of importance when monitoring the environment. 
Regarding claim 14, while Wang teaches the method has great potential for quantitative determination of glutaraldehyde in environmental water samples (page 330, section 3.5) and also teaches collecting river water (page 328, section 2.5), Wang fails to explicitly teach wherein the salt water in the water-glutaraldehyde mixture is Arabian Gulf Seawater.
Nguyen teaches that biofouling is a critical issue in wastewater and teaches a review on monitoring and control methods in water and wastewater treatments (abstract). Nguyen teaches that biocides such as glutaraldehyde have been used in water treatment and their long term use may lead to microbial resistance in water treatment processes (page 814, third full paragraph). Nguyen teaches that membrane fouling is a major problem in membrane filtration processes (page 804, first paragraph). Nguyen teaches that technology has been developed to monitor membrane fouling in brackish and seawater plants in the Arabian Gulf (page 811, section 3.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Nguyen to provide wherein the water is salt water and wherein the salt water in the water-glutaraldehyde mixture is Arabian Gulf Seawater. Doing so would utilize known sources of salt water (i.e. ocean water) as the source of the water sample, which would have been of importance when monitoring the environment. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Fernandez-Iglesias et al. (Fernandez-Iglesias Nerea et al: Synthesis, purification and mass spectrometric characterisation of a fluorescent Au 9 @BSA nanocluster and its enzymatic digestion by trypsin, NANOSCALE, vol.6, no. 2, 1 January 2014, pages 716-721, United Kingdom, ISSN: 2040-3364) and Ryo et al. (Ryo Tanaka et al., A novel enhancement assay for immunochromatographic test strips using gold nanoparticles; Analytical and Bioanalytical Chemistry, Springer, Berlin, De,vol. 385, no. 8, 13 July 2006, pages 1618-2650).
Regarding claim 10, Wang further teaches the method further comprising the step of preparing the Au-BSA nanoclusters prior to mixing with the water sample (page 328, section 2.2), wherein the step of preparing the Au-BSA nanoclusters comprises: 
synthesizing the Au-BSA nanoclusters by entrapment of Au ions by BSA in a solution and subsequent reduction of the Au ions by adjustment of the pH of the solution to approximately 12 (page 328, section 2.2 teaches by reference to [18], J.P. Xie et al.); 
Wang fails to teach purifying the Au-BSA nanoclusters via size exclusion chromatography (SEC) using a desalting column; and conserving the Au-BSA nanoclusters by mixing the Au-BSA nanoclusters with a sodium azide solution.
 	Fernandez-Iglesias teaches a method of synthesis of fluorescent Au-BSA nanoclusters (abstract). Fernandez-Iglesias teaches that after a synthesis step, the nanoclusters were purified through size-exclusion chromatography and further de-salted by ultrafiltration (page 717, section “Synthesis of Au-BSA nanoclusters”). Fernandez-Iglesias teaches that the purification step allows for easy control of the obtained products (page 717, right column, section “Purification and characterization of an Au-BSA nanocluster”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Fernandez-Iglesias to provide purifying the Au-BSA nanoclusters via size exclusion chromatography (SEC) using a desalting column. Doing so would utilize known methods of synthesizing Au-BSA nanoclusters, which would have a reasonable expectation of successfully improving control of the obtained nanoclusters as taught by Fernandez-Iglesias.
	Wang in view of Fernandez-Iglesias fail to teach conserving the Au-BSA nanoclusters by mixing the Au-BSA nanoclusters with a sodium azide solution.
	Ryo teaches an immunochromatographic assay using gold nanoparticles (abstract). Ryo teaches that sodium azide was used to preserve the proteins in blocking and diluting solutions (page 1416, left column, “Materials”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Fernandez-Iglesias to incorporate the teachings of Ryo to provide conserving the Au-BSA nanoclusters by mixing the Au-BSA nanoclusters with a sodium azide solution. Doing so would utilize known solutions for preserving reagents, as taught by Ryo, which would have a reasonable expectation of preserving the Au-BSA nanoclusters prior to use.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 11 above, and further in view of Fernandez-Iglesias et al. (Fernandez-Iglesias Nerea et al: Synthesis, purification and mass spectrometric characterisation of a fluorescent Au 9 @BSA nanocluster and its enzymatic digestion by trypsin, NANOSCALE, vol.6, no. 2, 1 January 2014, pages 716-721, United Kingdom, ISSN: 2040-3364).
Regarding claim 19, Wang fails to teach the method further comprising purifying the Au-BSA nanoclusters using a desalting column prior to mixing the Au-BSA nanoclusters with the sample of the water-glutaraldehyde mixture.
	Fernandez-Iglesias teaches a method of synthesis of fluorescent Au-BSA nanoclusters (abstract). Fernandez-Iglesias teaches that after a synthesis step, the nanoclusters were purified through size-exclusion chromatography and further de-salted by ultrafiltration (page 717, section “Synthesis of Au-BSA nanoclusters”). Fernandez-Iglesias teaches that the purification step allows for easy control of the obtained products (page 717, right column, section “Purification and characterization of an Au-BSA nanocluster”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Fernandez-Iglesias to provide purifying the Au-BSA nanoclusters using a desalting column prior to mixing the Au-BSA nanoclusters with the sample of the water-glutaraldehyde mixture. Doing so would utilize known methods of synthesizing Au-BSA nanoclusters, which would have a reasonable expectation of successfully improving control of the obtained nanoclusters as taught by Fernandez-Iglesias.

Allowable Subject Matter
Claims 8, 9, 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, while the closest prior art of Wang (Wang, Xianxiang, et al. "Ultrasensitive fluorescence detection of glutaraldehyde in water samples with bovine serum albumin-Au nanoclusters." Microchemical Journal 99.2 (2011): 327-331) teaches a spectrofluorometer that has an emission wavelength of 370 nm (page 328, section 2.3), Wang fails to teach wherein the sensor comprises a 375 nm LED attached to a fluorescence flow cell.
A reference Yen et al. (Yen, Yao-Te et al. A Photoluminescent Colorimetric Probe of Bovine Serum Albumin-Stabilized Gold Nanoclusters for New Psychoactive Substances: Cathinone Drugs in Seized Street Samples, SENSORS, vol. 19, no. 16, 15 August 2019) teaches Au-BSA nanoclusters (abstract), wherein analysis was performed using a portable UV-LED lamp (page 4, section 2.7). However, Yen teaches that the Au-BSA nanoclusters were excited at 365 nm (page 4, section 3.1). Thus, Yen fails to teach motivation or suggestion to modify Wang to provide the sensor comprising a 375 nm LED attached to a fluorescent flow cell.
A reference Sun et al. (US 20060033910 A1) teaches methods and devices for solution-based detection of molecular and cellular analytes using nanoclusters (abstract), wherein the nanoclusters comprise bovine serum albumin coated gold (claim 5). Sun teaches the detection can be carried out in a flow-through cell or a vessel (paragraph [0091]). Sun teaches excitation sources comprise a light emitting diode (paragraph [0104]). However, Sun fails to teach a 375 nm LED.
None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 8. Thus, claim 8 is deemed allowable.
Regarding claim 9, the closest prior art of Wang fails to teach wherein the Au-BSA nanoclusters comprise a maximum excitation wavelength of approximately 375 nm and a maximum emission wavelength of approximately 675 nm. Rather, Wang teaches the Au-BSA is excited at 370 nm (page 328, section 2.4), wherein the maximum emission wavelength was approximately 621 nm (Fig. 6b).
A reference Nandi et al. (Nandi, Indrani et al: Protein Fibril-Templated Biomimetic Synthesis of Highly Fluorescent Gold Nanoclusters and Their Applications in Cysteine Sensing, ACS OMEGA, vol.3, no. 7, 31 July 2018, pages 7703-7714) teaches Au-BSA nanoclusters and Fib-Au nanoclusters for cysteine sensing (abstract). Nandi teaches that the Fib-Au nanoclusters had a maximum excitation of around 325 nm (Fig. 3a) and a maximum emission of 375 nm (Fig. 3c). However, Nandi teaches the Au-BSA nanoclusters had a maximum emission of about 645 nm (Fig. 3c) when excited at 520 nm.
A reference Ying et al. (US 20110165689 A1) teaches Au-BSA nanoclusters (Fig. 1) wherein the nanoclusters may emit light having a max emission of between about 680 and about 640 nm, about 670 nm or about 680 nm (paragraph [0035]). Ying teaches the nanoclusters may be exposed to an ultraviolet light (paragraph [0035]), and that the material may be excited by a wavelength of between 400 and 500 nm (paragraph [0058]). However, Ying teaches the prepared Au-BSA nanoclusters emitted a maximum emission of 640 nm (paragraph [0085]; Fig. 2B).
None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 9. Thus, claim 9 is deemed allowable.
Regarding claim 17, while the closest prior art of Wang teaches a spectrofluorometer that has an emission wavelength of 370 nm (page 328, section 2.3), Wang fails to teach wherein the sensor comprises a 375 nm LED attached to a fluorescence flow cell.
For similar reasons as claim 8, none of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 17. Thus, claim 17 is deemed allowable.
Regarding claim 18, the closest prior art of Wang fails to teach wherein the Au-BSA nanoclusters comprises a maximum excitation wavelength of approximately 375 nm and a maximum emission wavelength of approximately 675 nm.
For similar reasons as claim 9, none of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 17. Thus, claim 17 is deemed allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798            

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797